DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	The previous rejection has been overcome in view of the change made to claim 1.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe 5,376,424 in view of JP 2005337386 and either WO2016/113423 Mack or JP2002310384. As to claim 1, Watanabe discloses a vacuum heat insulator comprising a container constituting an airtight structure (col. 7, lines 3-4) as shown in Fig. 5, a core material 12 provided inside the container, an exhaust hole 21 provided in the container, and a sealant 15 (mistakenly labeled with the numeral 12 in Fig. 5) for sealing the exhaust hole, wherein the exhaust hole is configured for evacuation inside the container through the exhaust hole, the sealant is configured to seal the exhaust hole while maintaining a vacuum inside the container (col.8, lines 24-29), and the sealant includes at least a metal foil 16. Watanabe also discloses a heat-resistant layer 19 on the outer surface of his metal foil layer. However, Watanabe does not disclose a reinforcement layer between the core and the outer plates 1 and 6. The secondary references disclose the use of reinforcing layers 5 between the core 2 and outer plate layers 6 in vacuum insulation panels where the reinforcement layers extend over the entire core surface; see [00121] and Fig. 3 of Mack and the translation of JP2002310384. It would have been obvious to one of ordinary skill in the art to incorporate a reinforcing layer between the core and outer plate layers in Watanabe that extends over the entire core layer minus the evacuation port in view of the teachings in WO2016/113423 or JP2002310384 in order to provide a degree of structural integrity to the panel. Regarding the use of steel as the reinforcement, both secondary references disclose the use of steel as a reinforcing layer in vacuum panels; see [0005] of Mack and the translation of JP2002310384. Therefore, it would have been obvious to one of ordinary skill in the art to use steel as the reinforcing layer in Watanabe in view of the teachings in the secondary references. Regarding the new limitations of an outer cylinder which is disposed to surround the exhaust hole and a packing between the inner plate and the outer cylinder, JP 2005337386 discloses a typical evacuation apparatus for a vacuum insulation panel which includes an outer cylinder 4 that surrounds the exhaust port and a packing 6; see Fig. 1 or Fig. 4. It would have been obvious to one of ordinary skill in the art to use the evacuation apparatus that includes an outer cylinder and packing in on the product of Watanabe in view of JP 2005337386 as a means of evacuating the panel since this involves combining prior art elements according to known methods to yield predictable results. 
As to claim 2 and 6, Watanabe discloses that layer 19 can be made from the same material as his layer 3 which may be a heat resistant plastic film. It would have been obvious to one of ordinary skill in the art to make the surface layer 19 in Watanabe from a material that has a melting point above 200 degrees centigrade depending on the end use requirements since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. As to claim 6, the claimed thickness is disclosed by Watanabe at col. 9, line 10.
As to claim 3 and 7, the adhesive layer 22 in Watanabe is disclosed as being a thermal adhesive at col. 7, line 15. It would have been obvious to one of ordinary skill in the art to use a thermal adhesive with a melting point less than 180 degrees centigrade in order not to damage other parts of the panel when sealing the holes 21. Watanabe at col. 9, lines 6-7 also discloses an adhesive layer with the claimed thickness.
As to claim 5, this feature is disclosed by Watanabe at col. 9, line 11.
As to claim 8, it would also have been obvious to one of ordinary skill in the art to adjust the thickness of said reinforcing layer in the combined prior art of Watanabe and either WO2016/113423 or JP2002310384 to fall within the broadly claim range of 1 mm or more since a change in size is within the level of ordinary skill in the art.
As to claim 9, this feature is disclosed by Watanabe at col. 6, lines 66-67.
As to claim 10, the examiner takes official notice of the fact that it is well-known in the refrigerator art, i.e. container art, to use vacuum insulation panels as insulation. Therefore, it would have been obvious to one of ordinary skill in the art to use the vacuum insulation panel of Watanabe in the wall of a refrigerator.
As to claim 11, the vacuum panel disclosed by Watanabe can be considered to be a wall, and therefore, reads on the claim.
As to claim 12, since the reinforcement layers in the prior art covers the entire core, except obviously the hole used to evacuate the panel, the reinforcement layer can be considered to be in a periphery of the exhaust hole. 

Response to Arguments
Applicant's arguments filed 1 November 2022 have been fully considered but they are not persuasive. Applicants’ argue that “Mack and Hirai, alone or in combination, do not teach or suggest that the alleged reinforcement has a size equal to or more than a size of a packing, as required by claim 1”. However, applicant also admits that “paragraphs [0015]-[0017] of Mack and paragraph [0029] of Hirai at most teach that a size of the reinforcing member is as big as a size of the core material”. Therefore, the prior art teaches the reinforcement layer is as big as the core material which inherently makes it greater in size that any packing around the evacuation hole. 
 Applicant also argues that the secondary references do not disclose stainless steel as a reinforcement material. This is not convincing because, as noted above in the rejection, both references suggest the use of stainless steel as a reinforcing layer; see for example the following quote from a machine translation of JP2002310384 “The reinforcing member 3 of the present embodiment is made of a commercially available polyethylene terephthalate resin and has a thickness of about 0.5 mm. As the reinforcing material of the present invention, a material that is as thin as possible, has good surface properties, has low thermal conductivity, and is inexpensive is preferable. For example, a plastic plate such as a copper plate, a stainless-steel plate, or a polyethylene terephthalate plate can be used, but a plate having a lower thermal conductivity is desirable”, and paragraph [0005] of Mack. 
As such, the claims are not allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783